Exhibit 10.31




EXECUTIVE EMPLOYMENT AGREEMENT




THIS EXECUTIVE EMPLOYMENT AGREEMENT (this "Agreement") is made and entered this
5th day of November, 2014 (the “Effective Date”) between SOCIAL REALITY, INC., a
Delaware corporation whose principal place of business is 456 Seaton Street, Los
Angeles, CA  90013 (the "Corporation") and CARRIE MCQUEEN, an individual whose
address is _____________________ (the "Executive").




RECITALS




WHEREAS, the Corporation has developed technology that allows brands to launch
and manage digital advertising campaigns and that enables website publishers to
sell their media inventory to a number of digital adverting buyers.




WHEREAS, the Corporation desires to employ the Executive and the Executive
desires to be employed by the Corporation.




WHEREAS, the Executive, by virtue of the Executive's employment with the
Corporation, will become familiar with and possessed with the manner, methods,
trade secrets and other confidential information pertaining to the Corporation's
business.




NOW, THEREFORE, in consideration of the mutual agreements herein made, the
Corporation and the Executive do hereby agree as follows:




1.

Recitals.  The above recitals are true, correct, and are herein incorporated by
reference.




2.

Employment.  The Corporation hereby employs the Executive, and the Executive
hereby accepts employment, upon the terms and conditions hereinafter set forth.




3.

Authority and Power During Employment Period.




a.

Duties and Responsibilities.  During the term of this Agreement, the Executive
will serve as the Corporation’s Chief Financial Officer.  In this capacity, the
Executive will perform such duties and exercise such supervision with regard to
the business of the Corporation as are associated with such position, including
such duties as may be prescribed from time to time by the Chief Executive
Officer of the Corporation.  The Executive shall report directly to the Chief
Executive Officer.  




b.

Time Devoted.  Throughout the term of the Agreement, the Executive shall devote
substantially all of the Executive's business time and attention to the business
and affairs of the Corporation consistent with the Executive's senior executive
position with the Corporation, except for reasonable vacations and except for
illness or incapacity, but nothing in the Agreement shall preclude the Executive
from engaging in personal business, including as a member of the Board of
Directors of affiliated companies, charitable and community affairs,











--------------------------------------------------------------------------------

provided that such activities do not interfere with the regular performance of
the Executive's duties and responsibilities under this Agreement.  




4.

Term.  The term (“Term”) of employment hereunder will commence on the Effective
Date and end on the second annual anniversary of the Effective Date and may be
extended for additional one (1) year periods (each a "Renewal Term") by written
notice given by the Corporation to the Executive at least 60 days before the
expiration of the Term or the Renewal Term, as the case may be, unless this
Agreement shall have been terminated pursuant to Section 6 of this Agreement.




5.

Compensation and Benefits.




a.

Salary.  The Executive shall be paid a base salary (“Base Salary”), payable in
accordance with the Corporation's policies from time to time for senior
executives, at an annual rate One Hundred Fourteen Thousand dollars
($114,000.00).




b.

Discretionary Bonus.  The Executive may be awarded a bonus from time to time and
in such amounts as may be determined by the Board of Directors of the
Corporation in their sole discretion.




c.

Equity Compensation.  The Executive shall be granted the following awards under
the Corporation’s 2012 Equity Compensation Plan (the “Plan”), all such awards to
be made in accordance with the terms and conditions of the Plan:




i.

Stock Award.  The Executive is hereby granted a restricted stock award (the
“RSU”) of 45,455 shares of the Corporation’s Class A common stock, which such
RSU shall vest on the one (1) year anniversary of the Effective Date; and




ii.

Options.  The Executive is hereby granted options (the “Options”) to purchase
500,000 shares of the Corporation’s Class A common stock at an exercise price of
$1.10 per share.  The Options, which shall be exercisable for a period of three
(3) years from the vesting date, shall vest, subject to the Executive’s
continued employment, as follows:




No. of Shares Underlying Option

Type of Option

Vesting Date

 

 

 

66,666

ISO

November 5, 2015

100,000

NSO

November 5, 2015

166,667

NSO

November 5, 2016

166,667

NSO

November 5, 2017




d.

Executive Benefits.  The Executive shall be entitled to participate in all
benefit programs of the Corporation currently existing or hereafter made
available to executive and/or salaried employees including, but not limited to,
stock option plans, pension and other retirement plans, group life insurance,
hospitalization, surgical and major medical coverage, sick leave, salary
continuation, vacation and holidays, long-term disability, and other fringe
benefits.





2




--------------------------------------------------------------------------------




e.

Vacation.  During each fiscal year of the Corporation, the Executive shall be
entitled to such amount of vacation consistent with the Executive's position and
length of service to the Corporation.  




f.

Business Expense Reimbursement.  During the Term of employment, the Executive
shall be entitled to receive proper reimbursement for all reasonable, out
of-pocket expenses incurred by the Executive (in accordance with the policies
and procedures established by the Corporation) in performing services hereunder,
provided the Executive properly accounts therefor.




6.

Termination.




a.

Death.  This Agreement will terminate upon the death of the Executive; however,
the Executive's Base Salary shall be paid to the Executive's designated
beneficiary, or, in the absence of such designation, to the estate or other
legal representative of the Executive, for a period of thirty (30) days during
the first year of the Term of this Agreement and thereafter for a period of
sixty (60) days until the expiration of the Term of this Agreement after the
date of death at the annual rate in effect immediately prior to her death in
addition to any discretionary bonus which shall have been earned at the time of
the death of the Executive. Other death benefits will be determined in
accordance with the terms of the Corporation's benefit programs and plans.




b.

Disability.




(1)

The Executive's employment will terminate in the event of her disability, upon
the first day of the month following the determination of disability as provided
below. Following such a termination, the Executive shall be entitled to
compensation in accordance with the Corporation's disability compensation
practice for senior executives, including any separate arrangement or policy
covering the Executive, but in all events the Executive shall continue to
receive her Base Salary, at the annual rate in effect immediately prior to the
commencement of disability, for a period of thirty (30) days during the first
year of the Term of this Agreement and thereafter for a period of sixty (60)
days during the remaining Term of this Agreement after the termination. Any
amounts provided for in this Section 6b shall not be offset by other long-term
disability benefits provided to the Executive by the Corporation or Social
Security.




(2)

"Disability," for the purposes of this Agreement, shall be deemed to have
occurred if (A) the Executive is unable, by reason of a physical or mental
condition, to perform her duties under this Agreement for an aggregate of sixty
(60) days in any 12-month period or (B) the Executive has a guardian of the
person or estate appointed by a court of competent jurisdiction.




Anything herein to the contrary notwithstanding, if, following a termination of
employment due to disability, the Executive becomes re-employed, whether as an
executive or a consultant, any compensation, annual incentive payments or other
benefits earned by the





3




--------------------------------------------------------------------------------

Executive from such employment shall be offset against any compensation
continuation due to the Executive hereunder.




c.

Termination by the Corporation For Cause.




(1)

Nothing herein shall prevent the Corporation from terminating Executive for
Cause, as hereinafter defined.  The Executive shall continue to receive
compensation only for the period ending with the date of such termination as
provided in this Section 6c. Any rights and benefits the Executive may have in
respect of any other compensation shall be determined in accordance with the
terms of such other compensation arrangements or such plans or programs.




(2)

"Cause" shall mean (A) committing or participating in an injurious act of fraud,
gross neglect, misrepresentation, embezzlement or dishonesty against the
Corporation; (B) committing or participating in any other injurious act or
omission wantonly, willfully, recklessly or in a manner which was grossly
negligent against the Corporation; (C) engaging in a criminal enterprise; (D)
conviction for a felony under the laws of the United States or any state
thereof; (E) breach of any term of Executive’s employment in any material
respect (other than any such failure resulting from Executive’s Disability),
which results or could reasonably be expected to result in harm to the
Corporation’s Business or reputation; (F) continued willful failure to
substantially perform Executive’s duties under this Agreement; or (G) any
assignment of this Agreement in violation of Section 15 of this Agreement.




(3)

Notwithstanding anything else contained in this Agreement, this Agreement will
not be deemed to have been terminated for Cause unless and until there shall
have been delivered to the Executive a notice of termination stating that the
Executive committed one of the types of conduct set forth in Section 6c(2) of
this Agreement and specifying the particulars thereof and the Executive shall be
given a ten (10) day period to cure such conduct set forth in Section 6c(2).




d.

Termination by the Corporation Other Than For Cause.  The foregoing
notwithstanding, the Corporation may terminate the Executive's employment for
whatever reason it deems appropriate; provided, however, that in the event such
termination is not based on Cause, as provided in Section 6c above, the
Corporation may terminate this Agreement upon giving the Executive thirty (30)
days' prior written notice. During such thirty (30) day period, the Executive
shall continue to perform the Executive's duties pursuant to this Agreement.




e.

Voluntary Termination.  If the Executive terminates the Executive's employment
on the Executive's own volition prior to the expiration of the Term of this
Agreement, including any renewals thereof, such termination shall constitute a
voluntary termination and in such event the Executive shall be limited to the
same rights and benefits as provided in connection with a termination for Cause
as provided in Section 6c.





4




--------------------------------------------------------------------------------




f.

Additional Termination Provisions.




(1)

Payment Delay.  Notwithstanding anything to the contrary in this Agreement, to
the extent any payments to Executive pursuant to this Agreement are
non-qualified deferred compensation subject to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), then (i) to the extent required
by Section 409A of the Code, no amount shall be payable unless Executive’s
termination of employment constitutes a Separation from Service (as defined
below), and (ii) if Executive is deemed at the time of her Separation from
Service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, then to the extent delayed commencement of any portion of the benefits
to which Executive is entitled under this Agreement is required in order to
avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such
portion of Executive’s termination benefits shall not be provided to Executive
prior to the earlier of (A) the expiration of the six (6) month period measured
from the date of Executive’s Separation from Service or (B) the date of
Executive’s death.  Upon the earlier of such dates, all payments deferred
pursuant to this Section 6(f) shall be paid in a lump sum to Executive.  The
determination of whether Executive is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code as of the time of her Separation from
Service shall made by the Corporation in accordance with the terms of Section
409A of the Code and applicable guidance thereunder (including without
limitation Treas. Reg. Section 1.409A-1(i) and any successor provision thereto).
 For purposes of this Agreement, a “Separation from Service” shall mean
Executive’s “separation from service” with the Corporation as such term is
defined in Treasury Regulation Section 1.409A-1(h) and any successor provision
thereto.




(2)

Exceptions to Payment Delay. Notwithstanding Section 6(f), to the maximum extent
permitted by applicable law, amounts payable to Executive pursuant to this
Agreement shall be made in reliance upon Treasury Regulation Section
1.409A-1(b)(9) (with respect to separation pay plans) or Treasury Regulation
Section 1.409A-1(b)(4) (with respect to short-term deferrals).




7.

Covenant Not To Compete and Non-Disclosure of Information.




a.

Covenant Not To Compete.  The Executive acknowledges and recognizes the highly
competitive nature of the Corporation's business and the goodwill, continued
patronage, and the names and addresses of the Corporation's customers and
suppliers or vendors with whom the Corporation has done or is endeavoring to do
business with constitute a substantial asset of the Corporation having been
acquired through considerable time, money and effort. Accordingly, in
consideration of the execution of this Agreement, and as except as may
specifically otherwise approved by the Corporation’s Board of Directors, the
Executive agrees to the following:




(1)

That during the Restricted Period, the Executive will not, directly or
indirectly, compete with the Corporation by soliciting, inducing or influencing
any of the Corporation's customers, suppliers or vendors which have a business
relationship with the





5




--------------------------------------------------------------------------------

Corporation at the time during the Restricted Period to discontinue or reduce
the extent of such relationship with the Corporation; and




(2)

That during the Restricted Period, the Executive will not (A) directly or
indirectly recruit, solicit or otherwise influence any employee or agent of the
Corporation to discontinue such employment or agency relationship with the
Corporation, or (B) employ or seek to employ, or cause or permit any business
which competes directly or indirectly with the Business Activities of the
Corporation (the "Competitive Business") to employ or seek to employ for any
Competitive Business any person who is then (or was at any time within two (2)
years prior to the date Executive or the Competitive Business employs or seeks
to employ such person) employed by the Corporation.




b.

Non-Disclosure of Information. The Executive acknowledges that the Corporation's
trade secrets, any financial information or any secret, proprietary, or
confidential information relating to the Corporation's programs, customers,
customers' information, sales or business of the Corporation, or any sensitive
personal information learned or obtained about the Corporation's officers,
stockholders and/or employees in the course and scope of the Executive’s
employment with the Corporation (the "Proprietary Information") are valuable,
special and unique assets of the Corporation, access to and knowledge of which
are essential to the performance of the Executive’s duties hereunder. In light
of the highly competitive nature of the industry in which the Corporation's
business is conducted, the Executive agrees that all Proprietary Information,
heretofore or in the future obtained by the Executive as a result of the
Executive's association with the Corporation, shall be considered confidential.




In recognition of this fact, the Executive agrees that the Executive, during the
Restricted Period, will not use or disclose any of such Proprietary Information
for the Executive's own purposes or for the benefit of any person or other
entity or organization (except the Corporation) under any circumstances unless
such Proprietary Information has been publicly disclosed generally or, unless
upon written advice of legal counsel reasonably satisfactory to the Corporation,
the Executive is legally required to disclose such Proprietary Information.
Documents (as hereinafter defined) prepared by the Executive or that come into
the Executive's possession during the Executive's association with the
Corporation are and remain the property of the Corporation, and when this
Agreement terminates, such Documents shall be returned to the Corporation at the
Corporation's principal place of business, as provided in the Notice provision
(Section 11) of this Agreement.




c.

Documents. "Documents" shall mean all original written, recorded, or graphic
matters whatsoever, and any and all copies thereof, including, but not limited
to: papers; books; records; tangible things; correspondence; communications;
telex messages; memoranda; work-papers; reports; affidavits; statements;
summaries; analyses; evaluations; client records and information; agreements;
agendas; advertisements; instructions; charges; manuals; brochures;
publications; directories; industry lists; schedules; price lists; client lists;
statistical records; training manuals; computer printouts; books of account,
records and invoices reflecting business operations; all things similar to any
of the foregoing however denominated. In all cases where originals are not
available, the term "Documents" shall also mean identical copies of original
Documents or non-identical copies thereof.





6




--------------------------------------------------------------------------------




d.

Restrictive Period. The "Restrictive Period" shall be deemed to be one (1) year
following termination of this Agreement.




e.

Business Activities. "Business Activities" shall be deemed to any business
activities concerning digital advertising and any additional activities which
the Corporation or any of its affiliates may engage in during any portion of the
12 months prior to the termination of Executive's employment.  




f.

Covenants as Essential Elements of this Agreement. It is understood by and
between the parties hereto that the foregoing covenants contained in Sections 7a
and b are essential elements of this Agreement, and that but for the agreement
by the Executive to comply with such covenants, the Corporation would not have
agreed to enter into this Agreement. Such covenants by the Executive shall be
construed to be agreements independent of any other provisions of this
Agreement. The existence of any other claim or cause of action, whether
predicated on any other provision in this Agreement, or otherwise, as a result
of the relationship between the parties shall not constitute a defense to the
enforcement of such covenants against the Executive. To the extent that the
covenants contained in this Section 7 may later be deemed by a court to be too
broad to be enforced with respect to their duration or with respect to any
particular activity or geographic area, the court making such determination
shall have the power to reduce the duration or scope of the provision, and to
add or delete specific words or phrases to or from the provision.  The provision
as modified shall then be enforced.




g.

Survival After Termination of Agreement. Notwithstanding anything to the
contrary contained in this Agreement, the covenants in Sections 7a and b shall
survive the termination of this Agreement and the Executive's employment with
the Corporation.




h.

Remedies.




(1)

The Executive acknowledges and agrees that the Corporation's remedy at law for a
breach or threatened breach of any of the provisions of Section 7a or b herein
would be inadequate and the breach shall be per se deemed as causing irreparable
harm to the Corporation. In recognition of this fact, in the event of a breach
by the Executive of any of the provisions of Section 7a or b, the Executive
agrees that, in addition to any remedy at law available to the Corporation,
including, but not limited to monetary damages, all rights of the Executive to
payment or otherwise under this Agreement and all amounts then or thereafter due
to the Executive from the Corporation under this Agreement may be terminated and
the Corporation, without posting any bond, shall be entitled to obtain, and the
Executive agrees not to oppose the Corporation's request for equitable relief in
the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available
to the Corporation.




(2)

The Executive acknowledges that the granting of a temporary injunction,
temporary restraining order or permanent injunction merely prohibiting the use
of Proprietary Information would not be an adequate remedy upon breach or
threatened breach of Section 7a or b and consequently agrees, upon proof of any
such breach, to the





7




--------------------------------------------------------------------------------

granting of injunctive relief prohibiting any form of competition with the
Corporation. Nothing herein contained shall be construed as prohibiting the
Corporation from pursuing any other remedies available to it for such breach or
threatened breach.




8.

Computer Systems.  The Executive acknowledges that Executive’s access to and
permission to use the Corporation’s computer systems, networks, and equipment,
and all the Corporation information contained therein, is restricted to
legitimate business purposes on behalf of the Corporation and reasonable
personal use in accordance with the Corporation’s applicable policies and
procedures. Any other access to or use of such systems, networks, equipment, and
information is without authorization and is prohibited. The restrictions
contained in this Section 8 extend to any personal computers or other electronic
devices of Executive that are used for business purposes relating to the
Corporation. The Executive shall not transfer any Corporation information to any
personal computer or other electronic device that is not otherwise used for any
business purpose relating to the Corporation. Upon a termination of Executive’s
employment, the Executive’s authorization to access and permission to use the
Corporation’s computer systems, networks, and equipment, and any Corporation
information contained therein, shall cease, and the Executive shall delete any
Corporation information from Executive’s personal computer or other electronic
device.




9.

Indemnification. The Executive shall be covered by the Certificate of
Incorporation and By-Laws of the Corporation, together with a separate
indemnification agreement to be entered into between the Corporation and the
Executive following the Effective Date in the form attached hereto as Exhibit A
and incorporate herein by such reference (the “Indemnification Agreement”), with
respect to matters occurring on or prior to the date of termination of the
Executive's employment with the Corporation, subject to all the provisions of
Delaware and Federal law, the Certificate of Incorporation of the Corporation
and the By-Laws of the Corporation then in effect.  Such reasonable expenses,
including attorneys' fees, that may be covered by the these indemnification
provisions shall be paid by the Corporation on a current basis in accordance
with such provision, the Corporation's Certificate of Incorporation, By-Laws,
the Indemnification Agreement and Delaware law. To the extent that any such
payments by the Corporation pursuant to these provisions may be subject to
repayment by the Executive pursuant to the provisions of the Corporation's
Certificate of Incorporation, By-Laws and/or Indemnification Agreement, or
pursuant to Delaware or Federal law, such repayment shall be due and payable by
the Executive to the Corporation within twelve (12) months after the termination
of all proceedings, if any, which relate to such repayment and to the
Corporation's affairs for the period prior to the date of termination of the
Executive's employment with the Corporation and as to which Executive has been
covered by such applicable provisions.




10.

Withholding. Anything to the contrary notwithstanding, all payments required to
be made by the Corporation hereunder to the Executive or the Executive's estate
or beneficiaries shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Corporation may reasonably
determine it should withhold pursuant to any applicable law or regulation. In
lieu of withholding such amounts, the Corporation may accept other arrangements
pursuant to which it is satisfied that such tax and other payroll obligations
will be satisfied in a manner complying with applicable law or regulation.








8




--------------------------------------------------------------------------------



11.

Notices. Any notice required or permitted to be given under the terms of this
Agreement shall be sufficient if in writing and if sent postage prepaid by
registered or certified mail, return receipt requested; by overnight delivery;
by courier; or by confirmed telecopy, in the case of the Executive to the
Executive's last place of business or residence as shown on the records of the
Corporation, or in the case of the Corporation to its principal office as set
forth in the first paragraph of this Agreement, or at such other place as it may
designate.




12.

Waiver. Unless agreed in writing, the failure of either party, at any time, to
require performance by the other of any provisions hereunder shall not affect
its right thereafter to enforce the same, nor shall a waiver by either party of
any breach of any provision hereof be taken or held to be a waiver of any other
preceding or succeeding breach of any term or provision of this Agreement. No
extension of time for the performance of any obligation or act shall be deemed
to be an extension of time for the performance of any other obligation or act
hereunder.




13.

Completeness and Modification. This Agreement constitutes the entire
understanding between the parties hereto superseding all prior and
contemporaneous agreements or understandings among the parties hereto concerning
the Agreement. This Agreement may be amended, modified, superseded or canceled,
and any of the terms, covenants, representations, warranties or conditions
hereof may be waived, only by a written instrument executed by the parties or,
in the case of a waiver, by the party to be charged.




14.

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original but all of which shall constitute but one
agreement.




15.

Binding Effect/Assignment. This Agreement shall be binding upon the parties
hereto, their heirs, legal representatives, successors and assigns. This
Agreement shall not be assignable by the Executive but shall be assignable by
the Corporation in connection with the sale, transfer or other disposition of
its business or to any of the Corporation's affiliates controlled by or under
common control with the Corporation.




16.

Governing Law; Venue.  This Agreement shall become valid when executed and
accepted by Corporation.  The parties agree that it shall be deemed made and
entered into in the State of California and shall be governed and construed
under and in accordance with the laws of the State of California.  Anything in
this Agreement to the contrary notwithstanding, the Executive shall conduct the
Executive's business in a lawful manner and faithfully comply with applicable
laws or regulations of the state, city or other political subdivision in which
the Executive is located.  Each of the parties hereto expressly and irrevocably
(1) agree that any legal suit, action or proceeding arising out of or relating
to this Agreement will be instituted exclusively in either the California State
Supreme Court, County of Los Angeles, or in the United States District Court for
the Central District of California, (2) waive any objection they may have now or
hereafter to the venue of any such suit, action or proceeding, and (3) consent
to the in personam jurisdiction of either the California State Supreme Court,
County of Los Angeles, or the United States District Court for the Central
District of California in any such suit, action or proceeding.  Each of the
parties hereto further agrees to accept and acknowledge service of any and all
process which may be served in any such suit, action or proceeding in





9




--------------------------------------------------------------------------------

either the California State Supreme Court, County of Los Angeles, or in the
United States District Court for the Central District of California and agree
that service of process upon it mailed by certified mail to its address will be
deemed in every respect effective service of process upon it, in any such suit,
action or proceeding.  THE PARTIES HERETO AGREE TO WAIVE THEIR RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS AGREEMENT OR ANY DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY.  THE PARTY
PREVAILING THEREIN SHALL BE ENTITLED TO PAYMENT FROM THE OTHER PARTY HERETO OF
ALL OF ITS REASONABLE COUNSEL FEES AND DISBURSEMENTS.




17.

Further Assurances. All parties hereto shall execute and deliver such other
instruments and do such other acts as may be necessary to carry out the intent
and purposes of this Agreement.




18.

Headings. The headings of the sections are for convenience only and shall not
control or affect the meaning or construction or limit the scope or intent of
any of the provisions of this Agreement.




19.

Survival. Any termination of this Agreement shall not, however, affect the
ongoing provisions of this Agreement which shall survive such termination in
accordance with their terms.




20.

Severability. The invalidity or unenforceability, in whole or in part, of any
covenant, promise or undertaking, or any section, subsection, paragraph,
sentence, clause, phrase or word or of any provision of this Agreement shall not
affect the validity or enforceability of the remaining portions thereof.




21.

Enforcement. Should it become necessary for any party to institute legal action
to enforce the terms and conditions of this Agreement, the successful party will
be awarded reasonable attorneys' fees at all trial and appellate levels,
expenses and costs.




22.

Construction. This Agreement shall be construed within the fair meaning of each
of its terms and not against the party drafting the document.




23.

Role of Counsel.  The Executive acknowledges her understanding that this
Agreement was prepared at the request of the Corporation by Pearlman Schneider,
LLP, its counsel, and that such firm did not represent the Executive in
conjunction with this Agreement or any of the related transactions.  The
Executive, as further evidenced by her signature below, acknowledges that she
has had the opportunity to obtain the advice of independent counsel of her
choosing prior to her execution of this Agreement and that she has availed
herself of this opportunity to the extent she deemed necessary and advisable.  




THE EXECUTIVE ACKNOWLEDGES THAT THE EXECUTIVE HAS READ ALL OF THE TERMS OF THIS
AGREEMENT, UNDERSTANDS THE AGREEMENT, AND AGREES TO ABIDE BY ITS TERMS AND
CONDITIONS.





10




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of date set
forth in the first paragraph of this Agreement.




Witness:

 

THE CORPORATION:

 

 

 

 

 

 

SOCIAL REALITY, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Christopher Miglino

 

 

 

Christopher Miglino,

 

 

 

Chief Executive Officer

 

 

 

 

Witness:

 

THE EXECUTIVE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Carrie McQueen

 

 

CARRIE MCQUEEN

 

 

 

 

 

 

 

 








11




--------------------------------------------------------------------------------

Exhibit A




INDEMNIFICATION AGREEMENT




THIS AGREEMENT is entered into, effective as of November 5, 2014, by and between
Social Reality, Inc., a Delaware corporation (the “Company”), and Carrie McQueen
(“Indemnitee”).




WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;




WHEREAS, Indemnitee is a director and/or officer of the Company;




WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims currently being asserted against directors and
officers of corporations;




WHEREAS, the Certificate of Incorporation and Bylaws of the Company require the
Company to indemnify its directors and officers to the fullest extent permitted
under Delaware law; and




WHEREAS, in recognition of Indemnitee’s need for: (i) substantial protection
against personal liability based on Indemnitee’s reliance on the aforesaid
Certificate of Incorporation and Bylaws; (ii) specific contractual assurance
that the protection promised by the Certificate of Incorporation and Bylaws will
be available to Indemnitee (regardless of, among other things, any amendment to
or revocation of the Certificate of Incorporation and Bylaws or any change in
the composition of the Company’s Board of Directors or acquisition transaction
relating to the Company); and (iii) an inducement to provide effective services
to the Company as a director and/or officer, the Company wishes to provide in
this Agreement for the indemnification of and the advancing of expenses to
Indemnitee to the fullest extent (whether partial or complete) permitted under
Delaware law and as set forth in this Agreement, and, to the extent insurance is
maintained, to provide for the continued coverage of Indemnitee under the
Company’s directors’ and officers’ liability insurance policies.




NOW, THEREFORE, in consideration of the above premises and of Indemnitee
continuing to serve the Company directly or, at its request, with another
enterprise, and intending to be legally bound hereby, the parties agree as
follows:




1.

Certain Definitions:




(a)

Board: shall mean the Board of Directors of the Company.




(b)

Affiliate: shall mean any corporation or other person or entity that directly,
or indirectly through one or more intermediaries, controls or is controlled by,
or is under common control with, the person specified, including, without
limitation, with respect to the Company, any direct or indirect subsidiary of
the Company.




(c)

Change in Control: shall be deemed to have occurred if: (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) (other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
and other than any person holding shares of the Company on the date that the
Company first registers under the Act or any transferee of such individual if
such transferee is a spouse or lineal descendant of the transferee or a trust
for the benefit of the individual, his spouse or lineal descendants), is or
becomes the “beneficial owner”





1







--------------------------------------------------------------------------------

(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 30% or more of the total voting power
represented by the Company’s then outstanding Voting Securities; or (ii) during
any period of two consecutive years, individuals who at the beginning of such
period constitute the Board and any new director whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority of the Board; or (iii) the stockholders of the Company approve a merger
or consolidation of the Company with any other entity, other than a merger or
consolidation that would result in the Voting Securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 80% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; or (iv) the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company (in one transaction or a series of
transactions) of all or substantially all of the Company’s assets.




(d)

Expenses: shall mean any expense, liability, or loss, including attorneys’ fees,
judgments, fines, ERISA excise taxes and penalties, amounts paid or to be paid
in settlement, any interest, assessments, or other charges imposed thereon, any
federal, state, local, or foreign taxes imposed as a result of the actual or
deemed receipt of any payments under this Agreement, and all other costs and
obligations, paid or incurred in connection with investigating, defending, being
a witness in, participating in (including on appeal), or preparing for any of
the foregoing in, any Proceeding relating to any Indemnifiable Event.




(e)

Indemnifiable Event: shall mean any event or occurrence that takes place either
prior to or after the execution of this Agreement, related to the fact that
Indemnitee is or was a director or officer of the Company or an Affiliate of the
Company, or while a director or officer is or was serving at the request of the
Company or an Affiliate of the Company as a director, officer, employee,
trustee, agent, or fiduciary of another foreign or domestic corporation,
partnership, joint venture, employee benefit plan, trust, or other enterprise,
or was a director, officer, employee, or agent of a foreign or domestic
corporation that was a predecessor corporation of the Company or of another
enterprise at the request of such predecessor corporation, or related to
anything done or not done by Indemnitee in any such capacity, whether or not the
basis of the Proceeding is alleged action in an official capacity as a director,
officer, employee, or agent or in any other capacity while serving as a
director, officer, employee, or agent of the Company or an Affiliate of the
Company, as described above.




(f)

Independent Counsel: shall mean the person or body appointed in connection with
Section 3.




(g)

Proceeding: shall mean any threatened, pending, or completed action, suit, or
proceeding or any alternative dispute resolution mechanism (including an action
by or in the right of the Company or an Affiliate of the Company), or any
inquiry, hearing, or investigation, whether conducted by the Company or an
Affiliate of the Company or any other party, that Indemnitee in good faith
believes might lead to the institution of any such action, suit, or proceeding,
whether civil, criminal, administrative, investigative, or other.




(h)

Reviewing Party: shall mean the person or body appointed in accordance with
Section 3.




(i)

Voting Securities: shall mean any securities of the Company that vote generally
in the election of directors.





-2-




--------------------------------------------------------------------------------




2.

Agreement to Indemnify.




(a)

General Agreement.  In the event Indemnitee was, is, or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, a Proceeding by reason of (or arising in part
out of) an Indemnifiable Event, the Company shall indemnify Indemnitee from and
against any and all Expenses to the fullest extent permitted by law, as the same
exists or may hereafter be amended or interpreted (but in the case of any such
amendment or interpretation, only to the extent that such amendment or
interpretation permits the Company to provide broader indemnification rights
than were permitted prior thereto). The parties hereto intend that this
Agreement shall provide for indemnification in excess of that expressly
permitted by statute, including, without limitation, any indemnification
provided by the Company’s Certificate of Incorporation, its Bylaws, vote of its
stockholders or disinterested directors, or applicable law.




(b)

Initiation of Proceeding.  Notwithstanding anything in this Agreement to the
contrary, Indemnitee shall not be entitled to indemnification pursuant to this
Agreement in connection with any Proceeding initiated by Indemnitee against the
Company or any director or officer of the Company unless (i) the Company has
joined in or the Board has consented to the initiation of such Proceeding; (ii)
the Proceeding is one to enforce Indemnitee’s rights under this Agreement, or
any other agreement or insurance policy or the Company’s Certificate of
Incorporation or Bylaws to indemnification or advancement of expenses; (iii) as
otherwise required under Section 145 of the Delaware General Corporation Law or
(iv) the Proceeding is instituted after a Change in Control (other than a Change
in Control approved by a majority of the directors on the Board who were
directors immediately prior to such Change in Control) and Independent Counsel
has approved its initiation.




(c)

Expense Advances.  If so requested by Indemnitee, the Company shall advance
(within ten business days of such request) any and all Expenses to Indemnitee
(an “Expense Advance”). The Indemnitee shall qualify for such Expense Advances
upon the execution and delivery to the Company of this Agreement which shall
constitute an undertaking providing that the Indemnitee undertakes to repay such
Expense Advances if and to the extent that it is ultimately determined by a
court of competent jurisdiction in a final judgment, not subject to appeal, that
Indemnitee is not entitled to be indemnified by the Company. Indemnitee’s
obligation to reimburse the Company for Expense Advances shall be unsecured and
no interest shall be charged thereon.   This Section 2(c) shall not apply to any
claim made by Indemnitee for which indemnity is excluded pursuant to Section
2(b) or Section 2(f).




(d)

Mandatory Indemnification.  Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, Indemnitee
shall be indemnified against all Expenses incurred in connection therewith.




(e)

Partial Indemnification.  If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of Expenses,
but not, however, for the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion thereof to which Indemnitee is entitled.




(f)

Prohibited Indemnification.  No indemnification pursuant to this Agreement shall
be paid by the Company on account of any Proceeding in which judgment is
rendered against Indemnitee for an accounting of profits made from the purchase
or sale by Indemnitee of securities of the Company pursuant to the provisions of
Section 16(b) of the Exchange Act, or similar provisions of any federal, state,
or local laws or for which payment is prohibited by law.








-3-




--------------------------------------------------------------------------------



3.

Reviewing Party.  Prior to any Change in Control, the Reviewing Party shall be
any appropriate person or body consisting of a member or members of the Board or
any other person or body appointed by the Board who is not a party to the
particular Proceeding with respect to which Indemnitee is seeking
indemnification; provided that if all members of the Board are parties to the
particular Proceeding with respect to which Indemnitee is seeking
indemnification, the Independent Counsel refereed to below shall become the
Reviewing Party; after a Change in Control, the Independent Counsel referred to
below shall become the Reviewing Party. With respect to all matters arising
before a Change of Control for which Independent Counsel shall become be the
Reviewing Party and all matters arising after a Change in Control (other than a
Change in Control approved by a majority of the directors on the Board who were
directors immediately prior to such Change in Control) concerning the rights of
Indemnitee to indemnity payments and Expense Advances under this Agreement or
any other agreement or under applicable law or the Company’s Certificate of
Incorporation or Bylaws now or hereafter in effect relating to indemnification
for Indemnifiable Events, the Company shall seek legal advice only from
Independent Counsel selected by Indemnitee and approved by the Company (which
approval shall not be unreasonably withheld), and who has not otherwise
performed services for the Company or Indemnitee (other than in connection with
indemnification matters) within the last five years. The Independent Counsel
shall not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement. Such counsel, among other things, shall render its written
opinion to the Company and Indemnitee as to whether and to what extent
Indemnitee should be permitted to be indemnified under applicable law. The
Company agrees to pay the reasonable fees of the Independent Counsel and to
indemnify fully such counsel against any and all expenses (including attorneys’
fees), claims, liabilities, loss, and damages arising out of or relating to this
Agreement or the engagement of Independent Counsel pursuant hereto.




4. Indemnification Process and Appeal.




(a)

Indemnification Payment.  Indemnitee shall be entitled to indemnification of
Expenses, and shall receive payment thereof, from the Company in accordance with
this Agreement as soon as practicable after Indemnitee has made written demand
on the Company for indemnification, unless the Reviewing Party has given a
written opinion to the Company that Indemnitee is not entitled to
indemnification under applicable law.




(b)

Suit to Enforce Rights.  Regardless of any action by the Reviewing Party, if
Indemnitee has not received full indemnification within thirty (30) days after
making a demand in accordance with Section 4(a), Indemnitee shall have the right
to enforce its indemnification rights under this Agreement by commencing
litigation in any court in the State of Delaware having subject matter
jurisdiction thereof seeking an initial determination by the court or
challenging any determination by the Reviewing Party or any aspect thereof. The
Company hereby consents to service of process and to appear in any such
proceeding. Any determination by the Reviewing Party not challenged by
Indemnitee shall be binding on the Company and Indemnitee. The remedy provided
for in this Section 4 shall be in addition to any other remedies available to
Indemnitee at law or in equity.




(c)

Defense to Indemnification, Burden of Proof, and Presumptions.  It shall be a
defense to any action brought by Indemnitee against the Company to enforce this
Agreement (other than an action brought to enforce a claim for Expenses incurred
in defending a Proceeding in advance of its final disposition) that it is not
permissible under applicable law for the Company to indemnify Indemnitee for the
amount claimed. In connection with any such action or any determination by the
Reviewing Party or otherwise as to whether Indemnitee is entitled to be
indemnified hereunder, the burden of proving such a defense or determination
shall be on the Company. Neither the failure of the Reviewing Party or the
Company (including its Board, independent legal counsel, or its stockholders) to
have made a





-4-




--------------------------------------------------------------------------------

determination prior to the commencement of such action by Indemnitee that
indemnification of the claimant is proper under the circumstances because
Indemnitee has met the standard of conduct set forth in applicable law, nor an
actual determination by the Reviewing Party or Company (including its Board,
independent legal counsel, or its stockholders) that Indemnitee had not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has not met the applicable standard of conduct. For
purposes of this Agreement, the termination of any claim, action, suit, or
proceeding, by judgment, order, settlement (whether with or without court
approval), conviction, or upon a plea of nolo contendere, or its equivalent,
shall not create a presumption that Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by applicable law.




5.

Indemnification for Expenses Incurred in Enforcing Rights.  The Company shall
indemnify Indemnitee against any and all Expenses that are incurred by
Indemnitee in connection with any action brought by Indemnitee for:




(i)

indemnification or advance payment of Expenses by the Company under this
Agreement or any other agreement or under applicable law or the Company’s
Certificate of Incorporation or Bylaws now or hereafter in effect relating to
indemnification for Indemnifiable Events; and/or




(ii)

recovery under directors’ and officers’ liability insurance policies maintained
by the Company, but only in the event that Indemnitee ultimately is determined
to be entitled to such indemnification or insurance recovery, as the case may
be.




In addition, the Company shall, if so requested by Indemnitee, advance the
foregoing Expenses to Indemnitee, subject to and in accordance with Section
2(c).




6.

Notification and Defense of Proceeding.




(a)

Notice.  Promptly after receipt by Indemnitee of notice of the commencement of
any Proceeding, Indemnitee shall, if a claim in respect thereof is to be made
against the Company under this Agreement, notify the Company of the commencement
thereof; but the omission so to notify the Company will not relieve the Company
from any liability that it may have to Indemnitee, except as provided in Section
6(c).




(b)

Defense.  With respect to any Proceeding as to which Indemnitee notifies the
Company of the commencement thereof, the Company will be entitled to participate
in the Proceeding at its own expense and except as otherwise provided below, to
the extent the Company so wishes, it may assume the defense thereof with counsel
reasonably satisfactory to Indemnitee. After notice from the Company to
Indemnitee of its election to assume the defense of any Proceeding, the Company
shall not be liable to Indemnitee under this Agreement or otherwise for any
Expenses subsequently incurred by Indemnitee in connection with the defense of
such Proceeding other than reasonable costs of investigation or as otherwise
provided below. Indemnitee shall have the right to employ legal counsel in such
Proceeding, but all Expenses related thereto incurred after notice from the
Company of its assumption of the defense shall be at Indemnitee’s expense
unless: (i) the employment of legal counsel by Indemnitee has been authorized by
the Company, (ii) Indemnitee has reasonably determined that there may be a
conflict of interest between Indemnitee and the Company in the defense of the
Proceeding, (iii) after a Change in Control (other than a Change in Control
approved by a majority of the directors on the Board who were directors
immediately prior to such Change in Control), the employment of counsel by
Indemnitee has been approved by the Independent Counsel, or (iv) the Company
shall not in fact have employed counsel to assume the defense of such Proceeding
or shall not continue to retain counsel to defend such Proceeding, in each of
which cases all Expenses of the Proceeding shall be borne by the





-5-




--------------------------------------------------------------------------------

Company. The Company shall not be entitled to assume the defense of any
Proceeding brought by or on behalf of the Company or as to which Indemnitee
shall have made the determination provided for in (ii), (iii) and (iv) above.




(c)

Settlement of Claims.  The Company shall not be liable to indemnify Indemnitee
under this Agreement or otherwise for any amounts paid in settlement of any
Proceeding effected without the Company’s written consent, such consent not to
be unreasonably withheld; provided, however, that if a Change in Control has
occurred (other than a Change in Control approved by a majority of the directors
on the Board who were directors immediately prior to such Change in Control),
the Company shall be liable for indemnification of Indemnitee for amounts paid
in settlement if the Independent Counsel has approved the settlement. The
Company shall not settle any Proceeding in any manner that would impose any
penalty or limitation on Indemnitee without Indemnitee’s prior written consent.
The Company shall not be liable to indemnify Indemnitee under this Agreement
with regard to any judicial award if the Company was not given a reasonable and
timely opportunity, at its expense, to participate in the defense of such
action; the Company’s liability hereunder shall not be excused if participation
in the Proceeding by the Company was barred by this Agreement.




7.

Establishment of Trust.  In the event of a Change in Control (other than a
Change in Control approved by a majority of the directors on the Board who were
directors immediately prior to such Change in Control) the Company shall, upon
written request by Indemnitee, create a Trust for the benefit of Indemnitee and
from time to time upon written request of Indemnitee shall fund the Trust in an
amount sufficient to satisfy any and all Expenses reasonably anticipated at the
time of each such request to be incurred in connection with investigating,
preparing for, participating in, and/or defending any Proceeding relating to an
Indemnifiable Event. The amount or amounts to be deposited in the Trust pursuant
to the foregoing funding obligation shall be determined by the Independent
Counsel. The terms of the Trust shall provide that (i) the Trust shall not be
revoked or the principal thereof invaded without the written consent of
Indemnitee, (ii) the Trustee shall advance, within ten business days of a
request by Indemnitee, any and all Expenses to Indemnitee (and Indemnitee hereby
agrees to reimburse the Trust under the same circumstances for which Indemnitee
would be required to reimburse the Company under Section 2(c) of this
Agreement), (iii) the Trust shall continue to be funded by the Company in
accordance with the funding obligation set forth above, (iv) the Trustee shall
promptly pay to Indemnitee all amounts for which Indemnitee shall be entitled to
indemnification pursuant to this Agreement or otherwise, and (v) all unexpended
funds in the Trust shall revert to the Company upon a final determination by the
Independent Counsel or a court of competent jurisdiction, as the case may be,
that Indemnitee has been fully indemnified under the terms of this Agreement.
The Trustee shall be chosen by Indemnitee. Nothing in this Section 7 shall
relieve the Company of any of its obligations under this Agreement. All income
earned on the assets held in the Trust shall be reported as income by the
Company for federal, state, local, and foreign tax purposes. The Company shall
pay all costs of establishing and maintaining the Trust and shall indemnify the
Trustee against any and all expenses (including attorneys’ fees), claims,
liabilities, loss, and damages arising out of or relating to this Agreement or
the establishment and maintenance of the Trust.




8.

Non-Exclusivity.  The rights of Indemnitee hereunder shall be in addition to any
other rights Indemnitee may have under the Company’s Certificate of
Incorporation, Bylaws, any agreement, any vote of stockholders or directors,
applicable law, or otherwise. To the extent that a change in applicable law
(whether by statute or judicial decision) permits greater indemnification than
would be afforded currently under the Company’s Certificate of Incorporation,
Bylaws, applicable law, or this Agreement, it is the intent of the parties that
Indemnitee enjoy by this Agreement the greater benefits so afforded by such
change.

 





-6-




--------------------------------------------------------------------------------



9.

Liability Insurance.  To the extent the Company maintains an insurance policy or
policies providing general and/or directors’ and officers’ liability insurance,
Indemnitee shall be covered by such policy or policies, in accordance with its
or their terms, to the maximum extent of the coverage available for any Company
director or officer.  




10.

Period of Limitations.  No legal action shall be brought and no cause of action
shall be asserted by or on behalf of the Company or any Affiliate of the Company
against Indemnitee, Indemnitee’s spouse, heirs, executors, or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, or such longer period as may be required by state law
under the circumstances. Any claim or cause of action of the Company or its
Affiliate shall be extinguished and deemed released unless asserted by the
timely filing and notice of a legal action within such period; provided,
however, that if any shorter period of limitations is otherwise applicable to
any such cause of action, the shorter period shall govern.




11.

Amendment of this Agreement.  No supplement, modification, or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be binding
unless in the form of a writing signed by the party against whom enforcement of
the waiver is sought, and no such waiver shall operate as a waiver of any other
provisions hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver. Except as specifically provided herein, no failure to
exercise or any delay in exercising any right or remedy hereunder shall
constitute a waiver thereof.




12.

Subrogation.  In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.




13.

No Duplication of Payments.  The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, Bylaw, or otherwise) of the amounts otherwise
indemnifiable hereunder.




14.  

Duration of Agreement.  This Agreement shall continue and terminate upon the
later of (a) ten (10) years after the date that Indemnitee shall have ceased to
serve as a director or officer of the Company or (b) one (1) year after the
final termination of any Proceeding, including any appeal, then pending in
respect of which Indemnitee is granted rights of indemnification or advancement
of Expenses hereunder an or any proceeding commenced by Indemnitee pursuant to
Section 4(b) of this Agreement relating thereto.




15.  

Binding Effect. This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the parties hereto and their respective successors
(including any direct or indirect successor by purchase, merger, consolidation,
or otherwise to all or substantially all of the business and/or assets of the
Company), assigns, spouses, heirs, and personal and legal representatives. The
Company shall require and cause any successor (whether direct or indirect by
purchase, merger, consolidation, or otherwise) to all, substantially all, or a
substantial part, of the business and/or assets of the Company, by written
agreement in form and substance satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place. The indemnification provided under this Agreement shall continue as to
Indemnitee for any action taken or not taken while serving in an indemnified
capacity





-7-




--------------------------------------------------------------------------------

pertaining to an Indemnifiable Event even though Indemnitee may have ceased to
serve in such capacity at the time of any Proceeding.




16.

Severability.  If any provision (or portion thereof) of this Agreement shall be
held by a court of competent jurisdiction to be invalid, void, or otherwise
unenforceable, (a) the remaining provisions shall remain enforceable to the
fullest extent permitted by law, (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of this Agreement containing any provision held to be
invalid, void, or otherwise unenforceable, that is not itself invalid, void, or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, void, or unenforceable.




17.

Governing Law.  This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware applicable to contracts
made and to be performed in such State without giving effect to its principles
of conflicts of laws.  The Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement may be brought in the Delaware Court of Chancery,
(ii) consent to submit to the jurisdiction of the Delaware Court of Chancery for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) waive any objection to the laying of venue or any such action
or proceeding in the Delaware Court of Chancery and (iv) waive, and agree not to
please or to make, any claim that any such action or proceeding brought in the
Delaware Court of Chancery had been brought in an improper or inconvenient
forum.




18.

Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent, if sent by
electronic mail or facsimile during normal business hours of the recipient, and
if not sent during normal business hours, then on the recipient’s next business
day but only if sent concurrently in the manner set forth in clause (d) below,
(c) five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) business day after deposit
with a nationally recognized overnight courier, freight prepaid, specifying next
business day delivery, with written verification of receipt.  All communications
shall be sent:  




(a) To Indemnitee at the address set forth below Indemnitee’s signature hereto.




(b) To the Company at:

Social Reality, Inc.

456 Seaton Street

Los Angeles, CA 90013

Attention: Christopher Miglino

Telephone: (323) 283-8505

Email: chris@socialreality.com




Notice of change of address shall be effective only when given in accordance
with this Section 18.




19.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.




[Remainder of page intentionally left blank; signature page follows.]








-8-




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day specified above.

 

 

 

 

SOCIAL REALITY, INC.

 

 

 

By:

 

 

 

 

Name: Christopher Miglino

Title: Chief Executive Officer

 

INDEMNITEE

 

 

Carrie McQueen




Address: ___________

___________

 











9





